Citation Nr: 1511735	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

By way of background, the Veteran initiated a claim for entitlement to a TDIU in January 2011.  The evidence indicates the Veteran last worked in March 2009.  Additionally, the evidence also indicates he has been awarded Social Security Disability Insurance (SSDI).  In a September 2011 rating decision, the RO denied entitlement to a TDIU.  In support of this decision, the RO cited to a terse medical opinion provided in the course of an August 2011 VA general medical examination.  In sum, the examiner concluded the Veteran exhibited, "moderate impairment fot [sic] physical employment sec to difficulty in walking.  Needs support of a cane.  No impairment for sedentary employment."  The examiner did not specifically comment on any functional impairments caused by the Veteran's service-connected disabilities or provide any explanation for how she rendered this conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A review of the records provided by the Social Security Administration (SSA) shows the Veteran was awarded SSDI as a result of both service-connected and non-service connected impairments.  

Following the initial September 2011 rating decision, the Veteran provided a statement in October 2011, wherein he asked for reconsideration of the previously denied claim for a TDIU.  At that time, the Veteran indicated a worsening of his service-connected coronary artery disease.  The RO did not obtain a supplemental medical opinion addressing the functional impact of the Veteran's heart disability at that time, and in January 2012 continued the prior denial of the TDIU rating.  Then, in a July 2012 rating decision, the RO granted the Veteran service connection for posttraumatic stress disorder (PTSD) and rated it as 50 percent disabling.  Since that time, the Veteran has alleged his service-connected PTSD also impacts his ability to obtain and retain gainful employment.  Based on the following, the Board finds the Veteran should be provided an examination by a board of two examiners consisting of a psychiatric provider and a general medical provider.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by a panel of two examiners, one a psychiatric provider and the other a general medical provider.

All pertinent evidence of record must be made available and reviewed by the examiners.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiners should determine the impact of all of the service-connected disabilities on his employability.  

The examiners should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

The rationale for the opinion must also be provided.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

